                                                                  FILED
                                                                IN CLERK'S OFFICE
JJD:JLG                                                   U.S. DISTRICT COURT E.D.N.Y.
F.# 2018R02050

UNITED STATES DISTRICT COURT
                                                          *      MAR 1J- 2019      *
EASTERN DISTRICT OF NEW YORK                              LONG ISLAND OFFICE
--------------------------X
UNITED STATES OF AMERICA                             ..rp}lfiPOSED ORDER
       - against -                                      CR 19-090 (JFB)
RONALD DERISI,

                     Defendant.

--------------------------X

              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Justina L. Geraci,

for a limited sealing order, by which information that would tend to identify the victims in

this matter would be redacted from the public filing of the transcript of the plea allocution

hearing held on February 28, 2019,

              WHEREFORE, it is ordered that the defendant's plea allocution hearing

transcript of February 28, 2019 is placed under seal;


              IT IS FURTHER ORDERED that the government is to review said transcript

and propose redactions consistent with its request to protect the identities of the victims; and
              IT IS FURTHER ORDERED that, upon review and approval of the Court, the

redacted transcript is then to be placed on the public docket.


Dated: Central Islip, New York
          ~h. I l          •2019

                                                SI JOSEPH F BIANCO
